Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Leavelle Franklin, Appellant                          Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-14-00047-CR        v.                          13F1054-102).        Memorandum Opinion
                                                      delivered by Justice Carter,* Chief Justice
The State of Texas, Appellee                          Morriss, and Justice Moseley participating.
                                                      *Justice Carter, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Leavelle Franklin, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 10, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk